Exhibit 10(l). Arrangement between M. Lawrence Light and McDonald’s Corporation

 

Set forth below is a description of the material terms of an arrangement between
M. Lawrence Light and McDonald’s Corporation (the “Company”):

 

1. When Mr. Light ceases to be the Chief Marketing Officer of the Company, the
Company will offer Mr. Light continued employment for a period of two and
one-half years at the rate of $50,000 per year. Throughout this continued
employment period, Mr. Light’s existing equity grants will continue to vest and
be exercisable in accordance with their original terms. During this two and
one-half year period, Mr. Light can only be terminated for Cause, with Cause
being defined as: (i) the willful failure of Mr. Light to perform substantially
all of his duties with the Company (other than any failure resulting from
incapacity resulting from physical or mental illness), after written demand for
substantial performance is delivered to Mr. Light by the Compensation Committee
of the Company’s Board of Directors or the Company’s Chief Executive Officer; or
(ii) willful violation of the Company’s rules and policies (including without
limitation the Company’s Standards of Business Conduct) as in effect from time
to time; or (iii) the commission of any act or acts involving dishonesty,
intentional breach of fiduciary obligation, fraud, illegality, malfeasance or
moral turpitude; or (iv) Mr. Light is convicted of or found liable for a
criminal or civil violation or cause of action involving fraud or dishonesty; or
(v) Mr. Light is found liable for or guilty in a civil matter of engaging in
discriminatory conduct in violation of any labor or employment laws or in
violating or contributing to a violation of an employee’s civil rights; or (vi)
Mr. Light materially breaches the non-competition agreement referenced in the
following section; or (vii) Mr. Light refuses to carry out clearly assigned
duties or is otherwise insubordinate.

 

2. In return for the continued employment described above, Mr. Light must agree
not to work for or provide services to a quick service or casual dining
Competing Business for two years following his termination of employment.
Competing Business means any casual dining or quick service restaurant business
(operational or start-up) anywhere in the world that is substantially similar
to, competes with, or is intended to compete with, replace, or duplicate in the
market any product or service that was sold or under development by the Company
during Mr. Light’s tenure of employment with the Company or which Mr. Light has
specific knowledge or involvement.

 

McDonald’s Corporation    105